DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 02/06/2022 and 11/13/2020 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.
  
Election/Restrictions
	Any response to this restriction requirement, applicant is required to elect a single invention/specie to which the claims must be restricted.
This application contains claims directed to the following patentably distinct species.

Specie 1. Drawn to an embodiment of a near-eye mixed-reality optical system, further specified in wherein a see-through planar optical waveguide including a first planar side and a second planar side opposite the first planar side; three of diffractive optical elements (DOEs) disposed on different surface of the planar side (fig. 8);an optical combiner wherein each see-through planar optical waveguide propagates one or more optical beams for the holographic images for a different color in an RGB.a broadband reflector disposed on a planar side of the optical waveguide which comprises a reflective coating; which the reflective coating comprises multiple layers of two or more dielectric materials, each of the two or more dielectric materials having a different refractive index (fig.14, fig.15).

Specie 2. Drawn to an embodiment of a head-mounted display (HMD) device, further specified in wherein an imager generating one or more input optical beams for the holographic images for each individual color in the color model (para 92, lines 4-6, an imager generating ; no image indicated in the drawing);
an optical combiner having a waveguide for each individual color (fig.9);
an exit pupil expander disposed on each of the waveguides for each individual color, a broadband reflector disposed on the second planar surface of the optical combiner which is configured to reflect full color holographic image light (fig.10).

Specie 3. Drawn to a method for assembling an optical combiner, further specified in wherein cutting a plurality of blanks; disposing diffractive optical elements way; creating a stack of a plurality of exit pupil expanders; using a second subset of the plurality of blanks to fabricate a respective plurality of broadband reflector; assembling a broadband reflector to the optical combine (fig.18).

	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35
U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional  species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone communication with Young, Mark, the representative of applicant, on August 30, 2022, a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-7, and 14-15. Affirmation of this election must be made by applicant in replying to this Office action. Species 2 and Group 3 (claims 8-13, and 16-20) are withdrawn from further consideration by the examiner, 37. CFR 1.142(b), as being drawn to a non-elected invention/species, there being no allowable generic or linking claim.   

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 14-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Regarding claim 1,  the term of “…relative to the input” (line 19) is indefinite and lacks antecedent. claim 1 cites “an input region” (line 7), but claim 1 does not specify  “an input”. Further, the term of “the one or more optical beams having expanded pupil relative to the input” is vague, as the term does not indicate that “the one or more optical beams having an expanded pupil” or “the one or more optical beams having expanded pupils”.



Claims 2-7, and 14-15 are further rejected by virtue of their dependences on claim 1.

Regarding claim 14,  "The HMD device" in line 1,  is lack antecedent basis, and is unclear. claim 14 depends on claim 6 then claim 1. But neither claim 6 nor claim 1 cites “a HMD device”.


Regarding claim 15,  claim 15 has same undefined issue (in line 1) as that of claim 14.


Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
Claim 1-7, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al.  (US20180052501), cited by applicant

Regarding claim 1, Jones teaches a near-eye mixed-reality optical system (para 4, lines 1-2, virtual reality and augmented reality imaging and visualization systems, fig. 15, fig.17-23, fig.70-74), comprising:
a see-through planar optical waveguide (fig.20, para 293, lines 21-22, each eyepiece 2000 layer includes a planar waveguide) through which real-world images (fig.20, projector) are viewable by a user of the mixed-reality optical system (para 302, lines 3-7, the light can be associated with, or from, a projected image, an eyepiece, and a waveguide, can be at least partially transparent such that a user can see through the eyepiece; para 270, lines 1-8,  fig.13, each waveguide comprises a plurality of DOEs 680, 682, 684, 686, and 688 configured to diffract light through the respective planar waveguide and outcouple towards eye 58 to create the perception of augmented reality content across a field of view or at multiple depth planes), the optical waveguide including a first planar side and a second planar side opposite the first planar side (fig.20, one planar of eyepiece 2000, fig.14, 1210, 1220, 1230, the optical waveguide have two sides which are opposite);

a first diffractive optical element (DOE) disposed on a surface of one of the planar sides of the optical waveguide (fig.20, incoupling grating, ICG 2007), the first DOE having an input region and configured as an in-coupling grating to in-couple, at the input region, one or more optical beams associated with holographic images from a holographic image source (para 294, lines 1-4, fig.20, the ICG 2007 couples the image light from the projector 2001 into the planar waveguide);

a second DOE disposed on a surface of one of the planar sides of the optical waveguide (fig.20,  orthogonal pupil expander, OPE 2008) and configured for pupil expansion of the one or more optical beams along a first direction (fig.20, para 294, lines 2-5, the ICG 2007 couples the image light from the projector 2001 into the planar waveguide propagating in a direction toward the orthogonal pupil expander, OPE region 2008);

a third DOE disposed on a surface of one of the planar sides of the optical waveguide (fig.20, exit pupil expander, EPE 2009) , the third DOE having an output region (fig.20, para 293, lines 24-25, pupil expander ,EPE region 2009) and configured for pupil expansion of the one or more optical beams along a second direction (para 294, lines 6-12, the OPE region 2008 also includes a diffractive element that multiplies and redirects image light from the ICG 207 propagating in the waveguide toward the EPE region 2009. In other words, the OPE region 2009 multiplies beamlets in an orthogonal direction that are delivered to the different portions of the EPE), and

 further configured as an out-coupling grating to out-couple, as an output display from the output region to an eye of the user, the one or more optical beams having expanded pupil relative to the input (fig.20, para 294, lines 12-18,  the EPE region 2009 includes a diffractive element that outcouples and directs a portion of the image light propagating in the waveguide in a direction approximately perpendicular to the plane of the eyepiece layer 2000 toward a viewer's eye 2002. In this fashion, an image projected by projector 2001 may be viewed by the viewer's eye 2002); and

a broadband reflector (fig.70, 7026) disposed on a planar side of the optical waveguide (fig.70, 7020) that is opposite the third DOE (fig.70, 7024, EPE 2009,  para 626, lines 1-8, FIG. 70 illustrates schematically a partial cross-sectional view of a structure of an eyepiece 7000 according to some embodiments of the present invention. The region shown in the cross-sectional view corresponds to the EPE region 2009 of eyepiece 2000 as illustrated in FIG. 20. As shown in FIG. 70, the eyepiece 7000 may include a first planar waveguide 7020, a second planar waveguide 7030, and a third planar waveguide 7040),the broadband reflector having a bandwidth (fig.71, bandwidth) that at least includes wavelengths of the one or more optical beams associated with the holographic images (para 633, lines 1-6, the eyepiece 7000 may include a first wavelength-selective reflector 7026 disposed at the front surface of the first waveguide 7020 for reflecting at least a portion of the virtual image light diffracted by the first grating 7024 away from the viewer's eye 7002 back toward the viewer's eye),

wherein the broadband reflector comprises a reflective coating disposed on a planar substrate (fig.73, para 646, lines 1-5,  the wavelength-selective reflector 7356 may be disposed on the front surface of the third waveguide 7340), and

wherein the substrate and optical waveguide are tightly coupled with a uniform gap to maintain parallelism between the plane of the substrate and the plane of the optical waveguide within a predetermined threshold (fig.70, para 635,lines 1-7, the wavelength-selective reflectors 7026, 7036, and 7046 are properly aligned with respect to the gratings 7024, 7034, and 7044 which may be achieved if the front surface and the back surface of each waveguide 7020, 7030, and 7040 are parallel to each other, ghost images may be avoided and the brightness of a virtual image may be enhanced that mean the substrate and optical waveguide are tightly coupled with a uniform gap to maintain parallelism between the plane of the substrate and the plane of the optical waveguide within a predetermined threshold).

Regarding claim 2, Jones discloses the invention as described in Claim 1 and further teaches wherein the reflective coating comprises multiple layers of two or more dielectric materials, each of the two or more dielectric materials having a different refractive index (para 649, each wavelength-selective reflector illustrated in FIGS. 70, 72, and 73 may comprise a multilayer thin film or a metasurface. A multilayer thin film may comprise a periodic layer system composed from two materials, para 661, lines 1-2, fig.77C and fig.77D, the metasurface 7720 may further include a first dielectric layer).

Regarding claim 3, Jones discloses the invention as described in Claim 2 and further teaches wherein the dielectric materials comprise one of silicon dioxide (SiO2), titanium dioxide (TiO2), or aluminum oxide (Al2O3) (fig.77D, TiO2).

Regarding claim 4, Jones discloses the invention as described in Claim 1 and further teaches wherein the one or more optical beams comprise one of a red wavelength range, blue wavelength range, or green wavelength range (fig.70, R, G, B, para 630, lines 4-9, the first waveguide 7020 may be configured for propagating red (R) light, the second waveguide 7030 may be configured for propagating green (G) light, and the third waveguide 7040 may be configured for propagating blue (B) light; para 631, lines 1-9,  a given color of light in this disclosure will be understood to encompass light of one or more wavelengths within a range of wavelengths that are perceived by a viewer as being of that given color)

Regarding claim 5, Jones discloses the invention as described in Claim 1 and further teaches wherein further comprising a second see-through planar optical waveguide and a third see-through planar optical waveguide, the see-through planar optical waveguides being configured in a stack (fig.20, fig.21, fig.22, fig.70) to form an optical combiner (fig.20, 2000, fig.22, 2200, fig.70, eyepiece) wherein each see-through planar optical waveguide propagates one or more optical beams for the holographic images for a different color in an RGB (red, green, blue) color model, the optical combiner having an eye side (fig.22, eye side cover window, fig.70, 7002) and a real-world side (fig.22, world side cover window), wherein the broadband reflector is tightly coupled to the real-world side (fig.70, 7026, 7036, 7046, are tightly coupled to the real-world side).

Regarding claim 6, Jones discloses the invention as described in Claim 1 and further teaches wherein the uniform gap is maintained using one of spacer or structural fitting that is disposed along one or more peripheral edge of the planar substrate or planar waveguide (fig.21, each planar 2104 has uniform gap; fig.22, para 298, lines 3-5, each waveguide 2204 can be aligned on top of one another with air space or another material disposed between).

Regarding claim 7, Jones discloses the invention as described in Claim 1 and further teaches wherein the planar substrate of the broadband reflector and the see-through planar optical waveguide each comprises a glass material (para 410, line7, the waveguide may be made of transparent glass; para 654, lines 17, fig.75, the substrate 7500 is formed of glass).

Regarding claim 14, Jones discloses the invention as described in Claim 6 and further teaches wherein the HMD device in which the broadband reflector is configured to meet a threshold range of reflectance across a range of angles that comprise a field of view (FOV) of the HMD device (para 640, lines 5-7, each wavelength-selective reflector 7026, 7036, or 7046 may be configured to have a wider band width in order to accommodate a wider field of view).

Regarding claim 15, Jones discloses the invention as described in Claim 6 and further teaches wherein the HMD device in which the broadband reflector includes a thin film coating comprising a single layer (fig.77A and fig.77B, para 659, lines 14-16, includes a single-layer of nano structure formed on the substrate 7712).

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure: SCHUCK, III et al. US 2018/0231771 (fig.1, fig.18A) teaches a near-eye mixed-reality optical system  as described in Claim 1 may consider in the future.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on Mon-Thurs 8:00 AM - 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872